El Juez Asociado tíK, MacLeáby,
emitió la opinión del tribunal.
El peticionario en la presente causa fué acusado, juz-gado y declarado culpable del delito de agresión grave en la Corte Municipal de Ponce, y fué condenado á la pena de un año de prisión en la cárcel de aquella ciudad, en la que fué detenido el día lo de agosto de 1905: El mis-mo día hizo una solicitud para el auto de habeas corpus al Hon. José Tons tí oto, Juez de la Corte de Distrito de Ponce, fundando la citada petición en que el auto de pri-sión demostró que la sentencia era ilegal, porque la persona que desempeñó el cargo de secretario de la corte du-rante el juicio y que administró el juramento de los testi-gos que declararon, no era el secretario de la corte, ni oficial empleado en dicha Corte Municipal. Como autori-dad hace; referencia á las secciones 469 y 483, párrafo 3, del Código de Enjuiciamiento Criminal.
El peticionario fué presentado ante el juez bajo el pro-cedimiento de habeas corpus, y después de haber sido de-bidamentete considerada su causa fué devuelto á la custo-dia del alcaide de la cárcel; después de esto inmediata-mente interpuso recurso de apelación para ante esta cor-te, y prestó una fianza en la suma de doscientos dollars.
El recurso de apelación fué presentado en este Tribunal el día 11 del próximo pasado mes de noviembre, habién-dose celebrado la vista el día 28 del mismo mes. La pri-mera de las secciones á que se hace referencia dice mera-mente que una persona detenida ilegalmente puede solicitar un auto de babeas ■corpus. La segunda sección ó sea la 483, párrafo 3, manda que el preso sea excarcelado “cuando el mandamiento es defectuoso en algún requisi- ■ to fundamental de los que la ley exige, produciendo por esté hecho la nulidad.”
Aparece de un certificado expedido por Eelipe Casal due, *466el Juez Municipal que conoció del asunto, que durante la ausencia del secretario de la corte,un tal Natalio Gon-zález fué nombrado secretario interino, y que éste desem-peñó los deberes de aquel funcionario durante el juicio de la causa del peticionario. No es necesario resolver si este procedimiento del Juez Municipal fué ó no irregular. Lo cierto es que no produjo la nulidad de los procedi-mientos del juicio y la consiguiente convicción del acusa-do. Si Natalio González no fué un oficial de jure lo fué de facto, y como tal, lo que bizo en el desempeño de su de-ber no puede ser investigado en un procedimiento indi-recto. Aféase el dictamen de este Tribunal en la causa de Antonio Rivera et al.,-la que fué confirmada el día 21 de noviembre de 1905, y la causa de Hobert S. Bird, á la cual se hace referencia en dicho dictamen.
En vista de que son suficientes y no nulos el manda-miento y la sentencia, de acuerdo con los que fué encarce-lado el peticionario, la sentencia dictada por el juez municipal, devolviendo el preso á la cárcel, debe confirmar-se.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Higueras y Wolf.